Citation Nr: 0600787	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  94-10 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California
THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD), prior to November 7, 1996.

2.  The propriety of the current 30 percent rating assigned 
for the veteran's service-connected PTSD, effective November 
7, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran had active service from October 1971 to September 
1981, and from December 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California, which granted service connection 
for PTSD and assigned a 10 percent evaluation for this 
disorder, effective from October 31, 1991.  

In March 1993, the veteran filed a notice of disagreement 
with the rating assigned in the January 1993 rating decision.  
After the RO provided a statement of the case in May 1993, in 
a July 1993 rating decision, the RO changed the effective 
date for the rating from October 1991 to a date in July 1991.  
The veteran perfected his appeal by filing a substantive 
appeal (VA Form 9) in July 1993.  During the appeal, the case 
was then transferred to the RO in Los Angeles.  In a 
September 1999 rating decision, the RO increased the assigned 
rating from 10 to 30 percent, effective from November 7, 
1996.

Since the ratings assigned during the appeal did not 
constitute a full grant of the benefit sought, the evaluation 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  Further, because the veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection, the Board has identified this 
claim on the title page as involving the propriety of the 
initial evaluation.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

In September 2000, the Board remanded the case to the RO for 
further development.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance.

2.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim for 
service connection for PTSD on October 31, 1991, nor the 
revised criteria, which became effective November 7, 1996, 
are more favorable to the veteran's claim.

3.  Resolving all reasonable doubt in the veteran's favor, 
since October 31, 1991, his PTSD has resulted in considerable 
impairment in his ability to establish and maintain effective 
or favorable relationships with people, and the disability 
was of such severity that it resulted in considerable 
industrial impairment.

4.  Since October 31, 1991, the preponderance of the evidence 
shows that the veteran's PTSD was not productive of severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people; nor are the 
psychoneurotic symptoms productive of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment. 
 
5.  Since November 7, 1996, the preponderance of the evidence 
shows that the veteran's PTSD was not productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood due to such symptoms as suicidal ideation; 
obsessional rituals; speech intermittently illogical, obscure 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD, but no higher, 
have been met since October 31, 1991.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.
 
In letters dated in December 2002 and June 2005, and in the 
statement of the case and supplemental statements of the 
case, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claims.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  The veteran has been afforded pertinent 
examination.  For these reasons, to decide the appeal now 
would not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.

II.  Background

In a November 1991 private medical report, Robert Horton, 
MFCC (Marriage, Family and Child Counselor), noted the 
following findings.  The veteran demonstrated PTSD symptoms, 
including severe episodic depression, intense anger and 
distrust, hypervigilance, and anxiety.  The veteran was 
socially/emotionally isolated, underemployed, and experiences 
chronic and intense marital problems.  The report noted that 
the veteran made an active suicide attempt in 1989.  The 
report noted primary symptoms of depression, anger, anxiety 
and isolation.  The veteran's employment history since 
discharge in 1981 had been extremely unstable.  The veteran 
was highly distrustful and vigilant.  The report concluded 
with an Axis I diagnosis of PTSD, chronic type, and dysthymic 
disorder; and on Axis V, the report records a Global 
Assessment of Functioning (GAF) score of 50.

The report of a February 1992 VA psychiatric evaluation shows 
that the veteran reported that in the spring of 1991, he was 
having some depression, anxiety, and problems with his family 
situation; and was entertaining some suicidal ideation.  He 
reported having trouble sleeping, and having dreams of being 
fearful of being attacked.  The veteran reported that his 
concentration ability was poor, and that he was quite 
irritable and short-tempered.  

On mental status examination, he was clean-shaven and dress 
was simple, clean, and appropriate.  His speech was rather 
slow in production, a bit monotonic, yet fluent and logical.  
The mood was despairing, despondent, and mildly anxious.  He 
reported having anxiety-type attacks and panic reactions.  
His affect was subdued, somewhat self-deprecatory, and quite 
cautious.  There was no psychotic thinking, no thought 
disorder, suicidal ideation or homicidal ideation.  He was 
alert and oriented.  His insight was good, and he was able to 
do mental arithmetic, proverb abstraction, judgement testing, 
and mental recall quite well.  The Axis I diagnosis was PTSD.  
The examiner concluded in summary that the veteran had had 
sleep problems, and intrusive, upsetting nightmares since 
service.  He also had startle reaction, irritability, some 
difficulty with mental reconstruction of any chronology.

The report of a November 1993 VA psychiatric examination 
shows that the veteran reported complaints of having 
difficulty sleeping, of dreams, frustration, irritability, 
and an inability to relate with people.  The report noted 
that the veteran currently lived with his wife and two sons, 
and had a master's degree level of education.  The veteran 
reported that he last worked some time in 1992, and was 
currently a full-time student.  On mental status examination, 
the veteran's overall hygiene was good.  He was somewhat 
labile and hostile, and somewhat agitated.  There was no 
psychomotor retardation.  His mood was described as O.K.  His 
affect was labile, his speech was normal, and his thought 
processing was goal directed.  He denied any suicidal or 
homicidal ideation, auditory or visual hallucinations, 
paranoid or somatic delusions, and he was alert and oriented 
times three.  The report contains an Axis I diagnosis of 
PTSD; and a GAF score of "fair."

The report of a December 1993 VA psychological examination 
shows that the veteran reported that he was unable: to get 
along with authority figures; to have interpersonal 
relationships, and to be around crowds of people.  He 
reported that he is withdrawn and suffers from insomnia; and 
is easily agitated and upset.  He reported that he is unable 
to maintain employment for any duration.  

The December 1993 VA examination report shows that the 
veteran underwent testing, behavioral observations and mental 
status examination.  He was found to have monotone speech, 
which however was clear for expression and congruent for 
content.  There was no evidence of delusional thought process 
or hallucinatory experiences.  The veteran was oriented as to 
person, time, and place; and his mood appeared mildly 
dysthymic with generally flat affect.  His memory appeared to 
be within normal limits.  His intelligence level was 
estimated as high-average to superior with excellent social 
judgment capacity.  Examination results were judged to be a 
reliable and valid assessment of the veteran's abilities.  
The veteran's MMPI examination revealed a profile consistent 
with character disorder and depression.  The report concluded 
with an Axis I diagnosis of PTSD; and rule out alcohol abuse 
in remission.  The report records a GAF score of 75.  The 
examiner estimated that the veteran did have the necessary 
social judgment capacity to generalize cooperative behavior 
to the work setting.

The report of a September 1999 VA psychiatric examination 
shows that the veteran reported that he had nightmares of his 
Vietnam experiences on average twice per month.  He recalled 
one flashback incident, and reported that he had daily 
intrusive thoughts and recollections of his Vietnam 
experiences with death.  He reported that he experienced 
severe psychological distress, particularly around 
helicopters, which caused panic attacks. The veteran was 
presently employed as a counselor at a middle school for 
teenagers at risk.  His employment had been essentially 
continuous for the previous 12 months, but he had tried to 
resign recently but his resignation was turned down because 
his supervisor stated that the veteran was doing a good job.  

The veteran reported that his major symptoms in the past five 
years has been depression, which impaired his ability for 
analytical thinking, concentration, memory, and most 
intellectual functions.  The other major difficulty was with 
sleeping, including with nightmares.  The veteran was married 
and had four sons in their 20s, with a 20-year old son living 
at home.

On mental status examination, the veteran was well groomed.  
He was fully oriented as to time, place and person.  His 
thought processes were logical, coherent, and relevant, and 
still reflected his rather high level of intelligence.  He 
denied having any delusions, hallucinations, obsessive 
thoughts or compulsive behavior, or use of rituals; and none 
were observed.  The veteran's speech was diminished in rate 
and amplitude, which was consistent with his overall 
depressed mood.  His affect was clearly flattened.  Though 
not observed, the veteran described an impaired impulse 
control, with a struggle to contain rage reactions.  There 
was nightly sleep impairment that the veteran felt interfered 
with his level of work productivity.  The veteran's 
intelligence seemed to be above average, but it appeared that 
he did not have the availability in organizing and presenting 
his thoughts.  He described a rather marked social isolation, 
and constant daily depression that never really lifted.  He 
described some psychomotor retardation, and reported that he 
finds himself often literally immobile, staring at ceilings 
and lost.  There is considerable sense of loss of energy, but 
he retains a feeling of having some worth and value in life.  
He denied any suicidal thinking, although there was the one 
suicide attempt recorded in the record.  

The report concludes with an Axis I diagnosis of PTSD, 
chronic, moderate; and dysthymic disorder, onset 1972 on 
death of best friend and taking position of never making 
friends again in life.  The report records (1) a GAF score of 
60 for PTSD, for moderate symptoms, flat affect, occasional 
panic attacks, moderate difficulty in social and occupational 
functioning, few friends, conflicts with supervisors at work;  
GAF score of 60 one year ago; and (2) a GAF score of 50 for 
dysthymia, for moderate to serious symptoms with anergia, 
anhedonia, daily depression, psychomotor retardation, sleep 
disorder, fatigue, low energy problems with concentration, 
memory function and analytical thinking, and marked social 
withdrawal; GAF score of 55 one year ago.

The examiner concluded with a summary and discussion noting 
that the diagnosis of dysthymia has been added, although it 
was certainly in the medical records beginning in 1972 while 
the veteran was on active duty in Vietnam when his best 
friend died in his arms.  The examiner opined that the 
veteran's current functional levels were essentially 
unchanged from those commented on in the November 1993 VA 
examination report.  The examiner opined that the veteran had 
been functioning for the past four years in his position as a 
counselor, which is a quite structured supportive setting.

During an April 2004 VA psychiatric examination, the veteran 
reported that he was working as a counselor for at risk 
children.  He reported having problems with anger, and 
nightmares of Vietnam experiences.  The veteran had been 
married for 31 years, but divorced and remarried his wife 
twice, due to problems with alcohol abuse and temper.  The 
veteran denied having any psychiatric hospitalization.  He 
reported that he becomes very uncomfortable with people, and 
has panic attacks.

On mental status examination, the veteran was somewhat 
irritable and quite guarded to begin with, and later on he 
calmed down.  His speech was coherent and relevant without 
any articulation difficulty.  His thought process was goal 
oriented and logical.  He denied any auditory or visual 
hallucinations, or suicidal or homicidal thoughts.  He 
admitted to having nightmares and flashbacks of Vietnam.  He 
was oriented as to time, place, and person.  His memory was 
grossly intact for recent events, and his concentration and 
insight were adequate.  His judgment was adequate to care for 
himself and his intelligence appeared to be average.  Under 
Axis I, the diagnosis was PTSD, chronic and recurrent, which 
is manifested by nightmares and flashbacks of Vietnam 
experience, easy startled responses, anger outbursts, with 
problems with intimate relationships, paranoia, and 
difficulty getting along with employers.  The report recorded 
a GAF score of 60.

III.  Analysis

The Board has reviewed all of the considerable evidence of 
record relevant to the claim, which consists of the veteran's 
contentions; the transcript of a September 1993 hearing at 
the RO in which he and his wife testified; service medical 
records; VA and private clinical records; and the reports of 
VA examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The evidence submitted by the veteran or 
on his behalf is extensive and will not be discussed in 
detail.  The Board will summarize the relevant evidence where 
appropriate and material to the issues here.
 
The veteran essentially argues that his PTSD is much more 
disabling than reflected by the 10 percent evaluation 
assigned before November 7, 1996, and the current 30 percent 
evaluation as of November 7, 1996.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

If there is disagreement with the initial rating assigned 
following a grant of service connection, the entire history 
of the disability must be considered and, if appropriate, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an original or an increased rating, it 
is presumed that the veteran seeks the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy when less than the maximum 
available benefit is awarded).  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor. 
38 C.F.R. § 4.3.

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's PTSD has been assigned an initial disability 
rating of 10 percent prior to November 7, 1996, and 30 
percent from that date, under Diagnostic Code 9411.  During 
the pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996, in order to ensure 
that current medical terminology and unambiguous criteria are 
used.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
pt. 4).  The changes included redesignation of § 4.132 as § 
4.130 and the revision of the newly redesignated § 4.130.  
Also effective November 7, 1996, the general rating formula 
for mental disorders was replaced with different criteria.  
And, in some instances the nomenclature employed in the 
diagnosis of mental disorders was changed to conform with the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV), replacing DSM-III-R.  The Board has analyzed the 
veteran's claim under both sets of criteria.  The RO also 
considered both sets of rating criteria, so there is no 
prejudice to the veteran by the Board doing so.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must consider the claim pursuant to both versions 
during the course of this appeal.  See VAOPGCPREC 3-2000; 65 
Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 
(2004).

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 10 percent evaluation 
requires less than the criteria for the 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.

A 30 percent evaluation requires definite impairment in the 
ability to establish or maintain effective or wholesome 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in flexibility, efficiency, and 
reliability levels as to produce definite social impairment.  

A 50 percent evaluation requires considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in reliability, flexibility, and 
efficiency levels as to produce considerable industrial 
impairment. 

A 70 percent evaluation requires severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment. 

A 100 percent evaluation requires virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 100 percent evaluation may be 
assigned under the above rating criteria as long as the 
veteran meets one of three listed criteria: total isolation; 
gross repudiation of reality; or unemployability.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); Johnson v. 
Brown, 7 Vet. App. 95, 96 (1994); see also 38 C.F.R. § 4.21 
(1996).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood  v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, VA's Office of General Counsel issued a precedent 
opinion concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  VAOPGCPREC 9-93.  The Board is bound 
by this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c).

The Board notes that under the old criteria, where the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent schedular evaluation.  38 C.F.R. 
§ 4.16(c) (1996).  This provision would not apply to the 
veteran's situation since even with the grant herein, he has 
not been rated 70 percent for the psychiatric disorder.

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2005).  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Under the current regulations, in effect from November 7, 
1996, a 30 percent evaluation is warranted where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, and recent 
events). 

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. 

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.

A GAF score from 41 to 50 is defined as serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  A GAF score from 51 to 60 represents moderate 
symptoms, or moderate difficulty in social or occupational 
functioning.  A GAF score from 61 to 70 represents some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score from 71 to 80 represents a condition in which if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors; or no more than slight 
impairment in social, occupational, or school functioning.

The lay statements and testimony describing the symptoms of 
the veteran's psychiatric disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

The veteran appealed from an initial grant of service 
connection for PTSD as to the 10 percent disability rating 
assigned.  Later, in a subsequent rating decision, the RO 
increased the assigned rating to 30 percent, effective 
November 7, 1996.  Therefore, the issue here is whether a 
higher initial evaluation than 10 percent is warranted for 
the veteran's PTSD at any time prior to November 7, 1996, and 
higher than 30 percent starting from November 7, 1996.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  
 
After a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence shows that the veteran's PTSD has resulted in 
considerable impairment and warrants a 50 percent rating 
since effective from October 31, 1991, the date of service 
connection.  

In reaching the conclusion above, the Board notes that during 
the entire period since service connection for PTSD became 
effective, estimates of GAF scores have ranged from 45 to 75.  
The record in the early 1990s shows that during the November 
1991 VA examination, the examiner estimated the GAF score of 
50 (indicating serious symptoms).  At a November 1993 VA 
examination, the examining psychiatrist estimated that the 
veteran's level of functioning was "fair."  However, during 
a VA examination by a psychologist the following month, the 
examiner estimated a GAF score of 75 (reflecting merely 
transient and expectable reactions to psychosocial stressors, 
but no more than slight impairment in functioning).  More 
recently, while VA treatment records during the period from 
1998 to 2003 show estimated GAF scores ranging from 45 to 48 
(reflecting serious symptoms or serious impairment in such 
functioning), the VA psychiatrist who performed the most 
recent VA examination estimated that the veteran's GAF score 
was 60 (reflecting moderate symptoms or moderate difficulty 
in social, occupational, or school functioning).  

The Board concludes that these findings along with those 
discussed below, taken all together, presents a disability 
picture productive of considerable impairment in the 
veteran's ability to establish or maintain favorable 
relationships with people.  Further, they result in a 
reduction in reliability and efficiency levels so as to 
produce considerable industrial impairment.  In addition to 
the findings above, the Board's conclusion is also supported 
by the following.  

During the November 1993 VA examination, the examiner opined 
that the veteran would be able to deal with the public, and 
relate and interact with supervisors and co-workers, on a 
very limited supportive basis based on his current level of 
interpersonal skills.  The veteran would be able to maintain 
concentration and attention, to understand, remember and 
carry out simple one or two step job instructions, based on 
his current level of cognitive functioning.  Based on his 
current overall level of functioning and degree of hostility 
as demonstrated at the  interview, the veteran would be able 
to withstand the stresses and pressures associated with an 
eight hour work-day, and day to day work activities, on a 
very limited basis, if given a proper structured, supportive 
setting.  Given the current level of cognitive functioning, 
as assessed on mental status examination, the veteran is 
unable to understand, remember, and carry out an extensive 
variety of technical and/or complex job instructions.

During the September 1999 VA examination, the examiner found 
that the veteran had PTSD with moderate symptoms, flat 
affect, occasional panic attacks, and moderate difficulty in 
social and occupational functioning, few friends, and 
conflicts with supervisors at work.  Additionally, the 
examiner opined that diagnosed dysthymia was present 
beginning during service when the veteran's best friend died 
in his arms.  To the extent that symptoms associated with the 
diagnosed dysthymia cannot be distinguished from that of 
PTSD, the Board notes that a GAF score of 50 was assigned, 
indicating serious impairment.  The examiner also opined that 
the veteran's then current functional levels were essentially 
unchanged from those found at the November 1993 VA 
examination.  The examiner noted that the veteran had been 
functioning for the past four years in a counselor position, 
which was a quite structured and supporting setting.

The medical evidence, as reflected in VA treatment records 
and examination reports during this period, shows that the 
veteran had moderate symptoms such as flat affect, occasional 
panic attacks; sleep problems including nightmares, and at 
most serious impairment in social, occupational or school 
functioning.  He was receiving outpatient treatment and 
taking medication.  

After reviewing the record the Board finds that the degree of 
impairment resulting from PTSD more nearly approximates the 
criteria for 50 percent during the period from October 31, 
1991.  Accordingly, a 50 percent rating is warranted.  38 
C.F.R. § 4.7.

Notwithstanding the GAF scores discussed above, indicating 
serious symptoms or impairment in social or occupational 
functioning, the evidence does not support a rating in excess 
of 50 percent for the period from October 31, 1991.  He has 
had considerable (rather large in extent) impairment in his 
social and industrial capabilities, but no more.  The 
examination reports during that period do not show any 
current evidence that the veteran was suicidal or exhibiting 
violent behavior towards others.  His judgment and 
communication were not impaired.  

Further, there was no severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people, or to retain employment.  Although at the time 
of the September 1999 VA examination, the veteran stated that 
he had tried to resign recently, his resignation was turned 
down because his supervisor stated that the veteran was doing 
a good job.  At the time of that examination, the veteran 
reported that he was married and had four sons in their 20s, 
with a 20-year old son living at home.  

The medical evidence since October 31, 1991, has shown no 
impairment of thought processes, associations, or 
orientation.  There was no impairment of speech or gross 
impairment in memory.  There is no evidence that the veteran 
is disorganized, confused, or unable to concentrate.  There 
were no hallucinations or delusions, suicidal ideations, or 
evidence of obsessional rituals interfering with routine 
activities.  Self-care has remained appropriate and adequate.  
There is no evidence of actual impaired impulse control such 
as unprovoked irritability with periods of violence.  There 
is no evidence of an inability to establish and maintain 
effective relationships.

Based on the foregoing, the Board cannot conclude that a 
rating higher than 50 percent is warranted for any portion of 
this time period since October 31, 1991.  The veteran's 
ability to establish and maintain effective relationships has 
not been severely impaired.  Although he may have 
considerable difficulty with relationships, as evidenced by 
the assigned 50 percent disability rating, he is able to 
maintain relationships, as evidenced by his marriage and the 
fact that he has an older child living at home, and was able 
to maintain his job as a counselor.  

The Board finds that the evidence viewed in its entirety does 
not show that the veteran's PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood due to psychiatric symptoms; and an 
inability to establish and maintain effective relationships.  
Nor are the symptoms productive of severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

Therefore in summary, the Board finds that the evidence 
supports the assignment of a rating of 50 percent, but no 
more, for the PTSD under the criteria of Diagnostic Code 9411 
in effect prior to or as of November 7, 1996, at any time 
beginning from October 31, 1991.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  After a review of the record, the Board 
finds that the preponderance of the evidence is against the 
conclusion that a rating in excess of 50 percent is 
warranted.  Accordingly the Board finds that a rating of 50 
percent, and no more, is warranted from that date.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
50 percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

	
ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial schedular 50 percent disability 
rating is granted from October 31, 1991.
 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


